                              UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF PENNSYLVANIA
JUDY L. ROGERS,                                                   :
                    Plaintiff                                     :       CIVIL ACTION NO. 3:18-030
          v.                                                      :               (JUDGE MANNION)
NANCY A. BERRYHILL,                                               :
Acting Commissioner
of Social Security                                                :
                    Defendant                                     :
                                                         ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)       the report of Judge Mehalchick, (Doc. 22), is ADOPTED IN
                    ITS ENTIRETY;
          (2)       the plaintiff’s complaint appealing the final decision of the
                    Commissioner denying her claim for SSI benefits, (Doc. 1),
                    is GRANTED;
          (3)       this case is REMANDED to the Commissioner for further
                    proceedings consistent with Judge Mehalchick’s report; and
          (4)       the Clerk of Court is directed to CLOSE THIS CASE.



                                                                   s/ Malachy E. Mannion
                                                                   MALACHY E. MANNION
                                                                   United States District Judge

Date: February 14, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-030-01-ORDER.wpd
